DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 are rejected for each reciting “…wherein the another chemotherapeutic agent is…HDAC inhibitor (MS-275, SAHA),….” The metes-and-bounds of the claims are unclear because it is unclear how/if the text in parentheses limits the claims.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (Oncotarget, 2016, 7(22): 32902-32915; 12/14/20 IDS).
Jung et al teaches a method of predicting lymph node metastasis in a subject with colorectal cancer comprising measuring the amount of miR-3132 in a cancer cell from the subject (page 32904, in particular). As defined by the instant claim, the method of Jung et al determines whether a subject is a candidate for miR-3132 treatment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (Oncotarget, 2016, 7(22): 32902-32915; 12/14/20 IDS) as applied to claim 20 above, and further in view of Li et al (World J Gastro, 2015, 21(1): 64-93).
The method of Jung et al is discussed above. 

Li et al teaches colorectal cancer patients can have p53 mutations and colorectal cancer cells can be sensitive to a combination of Nutlin-3 and TRAIL (page 89, in particular). It is further noted that TRAIL is a “pharmaceutical agent that…activates TRAIL signaling pathway”, as recited by claim 22.
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of Jung et al with any subject with colorectal cancer, including a colorectal cancer subject that has cancer cells with mutated p53 and a colorectal cancer subject that is sensitive to TRAIL, because the method of Jung et al predicts lymph node metastasis in subjects with colorectal cancer. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
Claims 1-3, 8-11, 13, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Croce et al (WO 2014/047546 A2; 3/27/14) in view of Wang et al (Circulation, 2010, 122(13): 1308-1318; “Wang1”).
Croce et al teaches a method of treating cancer by administering an anti-miR494 and the apoptosis-inducing chemotherapeutic TRAIL, wherein the anti-miR-494 functions by decreasing TRAIL resistance ([007], in particular). Croce et al further teaches said method wherein the cancer is lung cancer ([0017], in particular). Croce et al further teaches a pharmaceutical composition to perform said method comprising anti-miR-494, TRAIL, and a 
Croce et al does not specifically teach the nucleic acid sequence of the anti-miR-494 nucleic acid.  However, these deficiencies are made up in the teachings of Wang1.
Wang1 teaches anti-miR-494 nucleic acid consisting of the following nucleobase sequence: GAGGUUUCCCGUGUAUGUUUCA (page 1309, in particular). Wang1 further teaches said anti-miR-494 nucleic acid construct blocks miR-494 in vivo (Figure 8, in particular). GAGGUUUCCCGUGUAUGUUUCA of Wang1 is less than 90 nucleobases. Because neither the specification nor the claims recite what would or would not be considered “about” recited levels of identity and because the sequence of Wang1 comprises sequences (such as: “GAGG”, “GUUUCCC”, and “GUAG”) 100% identical to recited sequences, the examiner takes the position that GAGGUUUCCCGUGUAUGUUUCA of Wang1 comprises a nucleic acid sequence that is at least “about” 95% identical to recited SEQ ID NOs. See lines 15-18 on page 6 of the instant specification, which discloses “percent identity” between stretches of nucleotide sequences within nucleic acid molecules.
One of ordinary skill in the art would have been motivated, with an expectation of success, to generate the compositions and perform a combined method comprising the method of Croce et al wherein the nucleic acid sequence of the anti-miR-494 nucleic acid is GAGGUUUCCCGUGUAUGUUUCA of Wang1 because Wang1 teaches GAGGUUUCCCGUGUAUGUUUCA is an anti-miR-494 nucleic acid construct that blocks miR-494 in vivo and the anti-miR-494 nucleic acid Croce et al is taught by Croce et al to inhibit miR-494 .   

Claim Rejections - 35 USC § 103
Claims 1-3, 5-11, 13-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croce et al (WO 2014/047546 A2; 3/27/14) in view of Wang et al (Circulation, 2010, 122(13): 1308-1318; “Wang1”) as applied to claims 1-3, 8-11, 13, 18, and 19 above, and further in view of Wang et al (Molecular Oncology, 2015, 9: 1815-1824; “Wang2”).
The teachings of Croce et al and Wang1 are discussed above.  
Croce et al and Wang1 do not specifically describe TRAIL as “rhTRAIL” or teach a composition comprising 5-fluorouracil.  However, these deficiencies are made up in the teachings of Wang2.
Wang2 teaches 5-fluorouracil, like anti-miR-494 nucleic acid of Wang1, sensitizes lung cancer cells to TRAIL-induced apoptosis (Abstract, in particular). Wang2 further teaches recombinant human TRAIL is referred to as rh-TRAIL (same as “rhTRAIL) (page 1816, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat a subject with lung cancer comprising performing the combined method of Croce et al and Wang1 wherein the TRAIL is rh-TRAIL of Wang2 and the administered composition further comprises 5-fluorouracil because the combined method of Croce et al and Wang1 provides therapeutic benefit by sensitizing lung cancer cells to TRAIL, both anti-miR-494 nucleic acid and 5-fluorouracil are taught to sensitize lung cancer cells to TRAIL, and rh-TRAIL of .     

Claim Rejections - 35 USC § 103
Claims 1-3, 8-11, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croce et al (WO 2014/047546 A2; 3/27/14) in view of Wang et al (Circulation, 2010, 122(13): 1308-1318; “Wang1”) as applied to claims 1-3, 8-11, 13, 18, and 19 above, and further in view of Takahashi et al (Science, 1989, 246(4929): 491-494).
The teachings of Croce et al and Wang1 are discussed above.  
Croce et al and Wang1 do not specifically teach lung cancer cells as having a p53 mutation.  However, these deficiencies are made up in the teachings of Takahashi et al.
Takahashi et al teaches p53 is frequently mutated in all types of lung cancer cells (Abstract, in particular). 
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat a subject with lung cancer comprising performing the combined method of Croce et al and Wang1 wherein the subject with lung cancer has lung cancer cells comprising a p53 mutation because the combined method of Croce et al and Wang1 provides therapeutic benefit to subjects with lung cancer and Takahashi et al teaches p53 is frequently mutated in all types of lung cancer cells (Abstract, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 20-22 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: levels of miR-3132 in cancer cells correlate with candidacy for treatment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of measuring miR-3132 in a cancer cell from a subject (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply 

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/SEAN E AEDER/Primary Examiner, Art Unit 1642